Citation Nr: 1817431	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-24 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.

During the April 2017 Board hearing, the issue of entitlement to service connection for a traumatic brain injury (TBI) was raised by the Veteran's representative.  The issue has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

The issue is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for PTSD due to an in-service personal assault.  The Veteran has consistently contended throughout the record that he was attacked at a restaurant during service and beaten unconscious.

The Veteran was afforded an April 2017 Board hearing in which he indicated he was stationed at Fort McClellan in Alabama in 1966.  He testified that he went with several others to a restaurant off base and attempted to order food when he was suddenly attacked by a dozen or more people.  He stated he was beaten unconscious and does not remember anything else about the incident.  He further reported he was not sure if he was taken to a hospital in Anniston, Alabama but when he awoke he was in the hospital back at his base.  He stated that although there was no record of the incident in his service treatment or personnel records, shortly after the assault he was transferred to Fort Dix in New Jersey and then to Germany.

Consistent with the Veteran's contentions, his spouse submitted a May 2017 statement in support.  She indicated the Veteran and her were married prior to him entering service, in December 1965.  She stated that while he was stationed at Fort McClellan in 1966, he was on a weekend pass and at a local diner when "he was brutally attacked by a mob of twenty to forty white male assailants."  She stated he was beaten unconscious and has never gotten over the attack, as he still has flashbacks and nightmares of the incident.  Additionally, she reported the attack left him with speech impairment.

The Veteran receives psychiatric treatment through the VA Medical Center.  In a November 2016 VA treatment record, a VA psychiatrist indicated the Veteran is diagnosed with chronic PTSD and depression, not otherwise specified.  An April 2017 record indicated chronic PTSD and that the diagnosis is based on the criteria from the DSM-IV.

The Board notes that "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."  38 C.F.R. § 3.304 (f)(5).  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (holding it is error to conclude that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor).

As the evidence supports the Veteran may suffer from PTSD, and potentially other psychiatric disorders, which may be related to his in-service stressor, the evidence currently meets the low threshold for obtaining a VA examination as to the psychiatric issue.  See 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the evidence shows the Veteran's claimed stressor remains unverified.  Although it is unlikely that any documentation can be obtained at this point related to the assault, a further attempt should made on remand.

Lastly, in light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from April 2017.

2. Attempt to verify the Veteran's claimed in-service stressor of being brutally assaulted, including being rendered unconscious, in 1966 at a restaurant in Anniston, Alabama.  All responses received should be associated with the record.

3. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all currently diagnosed psychiatric disorders, to include PTSD.  The record should be reviewed by the examiner and any indicated tests and studies should be conducted.

Identify all of the Veteran's psychiatric disorders, to include whether he meets the criteria for PTSD.  The VA treatment records indicating a PTSD diagnosis should be addressed.

If the examiner finds that the Veteran meets the diagnostic criteria for PTSD, he or she should indicate whether it is caused or incurred during service and whether such diagnosis is the result of an in-service stressor, to include the reported 1966 assault.

For each currently diagnosed psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder had its onset during, or is otherwise related to, the Veteran's military service.

The examiner should address the lay evidence of record, including the Veteran's spouse's May 2017 statement.  He or she should include a complete rational for all opinions expressed.

4. Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


